—Judgment unanimously affirmed. Memorandum: Although defendant did not explicitly waive his right to challenge the sentence on appeal, his general unrestricted waiver of the right to appeal during the plea colloquy encompassed his right to challenge the sentence as unduly harsh or severe (see, People v Hidalgo, 91 NY2d 733, 737) and the denial of a youthful offender adjudication (see, People v Hines, 261 AD2d 959 [decided herewith]; People v Wagoner, 234 AD2d 831). (Appeal from Judgment of Supreme Court, Erie County, Forma, J. — Attempted Murder, 2nd Degree.) Present — Denman, P. J., Green, Pine, Scudder and Balio, JJ.